 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     5510 So. Fort Apache Rd, Suite 30
 6   Las Vegas, NV 89148
     Phone: (702) 856-7430
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17                                     DISTRICT OF NEVADA
18
     SANDRA DANIEL,                             Case No.: 2:19-cv-00745-APG-CWH
19

20
                    Plaintiff,                  STIPULATION AND ORDER TO
21                                              EXTEND TIME FOR PLAINTIFF TO
     vs.                                        RESPOND TO TRANS UNION’S
22                                              MOTION TO DISMISS
23   WELLS FARGO HOME MORTGAGE;
     ONEMAIN FINANCIAL, INC.; EQUIFAX           [FIRST REQUEST]
24   INFORMATION SERVICES LLC; and
     TRANS UNION LLC,
25
                    Defendants.
26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRANS UNION’S
     MOTION TO DISMISS [FIRST REQUEST] - 1
 1          Plaintiff Sandra Daniel (“Plaintiff”), by and through her counsel of record, and Defendant
 2
     TRANS UNION LLC, (“Trans Union”) have agreed and stipulated to the following:
 3
            1.      On May 1, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
 4
            2.      On June 14, 2019, Trans Union filed a Motion to Dismiss Complaint [ECF Dkt. 17]
 5

 6          3.      Plaintiff’s response is due on June 28, 2019.

 7          4.      Plaintiff and Trans Union, have agreed to extend Plaintiff’s response deadline
 8
     fourteen days in order to allow counsel to engage in settlement negotiations. As a result, both
 9
     Plaintiff and Trans Union, hereby request this Court to further extend the date for Plaintiff to
10
     respond to Trans Union’s Motion to Dismiss Complaint until July 12, 2019. This stipulation is
11

12   made in good faith, is not interposed for delay, and is not filed for an improper purpose.

13          IT IS SO STIPULATED.
            Dated June 27, 2019.
14
     KNEPPER & CLARK LLC                               ALVERSON TAYLOR & SANDERS
15

16   /s/ Shaina R. Plaksin                             /s/ Trevor Waite
     Matthew I. Knepper, Esq.                          Kurt R. Bonds, Esq.
17   Nevada Bar No. 12796                              Nevada Bar No. 6228
18   Miles N. Clark, Esq.                              Trevor Waite, Esq.
     Nevada Bar No. 13848                              Nevada Bar No. 13779
19   Shaina R. Plaksin, Esq.                           6605 Grand Montecito Parkway, Suite 200
     Nevada Bar No. 13935                              Las Vegas, NV 89149
20   5510 So. Fort Apache Rd, Suite 30                 Email: kbonds@alversontaylor.com
21   Las Vegas, NV 89148                               Email: twaite@alversontaylor.com
     Email: matthew.knepper@knepperclark.com
22   Email: miles.clark@knepperclark.com               Counsel for Defendant
     Email: shaina.plaksin@knepperclark.com            Trans Union LLC
23

24   HAINES & KRIEGER LLC                              IT IS SO ORDERED.
     David H. Krieger, Esq.
25   Nevada Bar No. 9086
     8985 S. Eastern Avenue, Suite 350                 _____________________________
26   Henderson, NV 89123                               UNITED STATES DISTRICT JUDGE
27   Email: dkrieger@hainesandkrieger.com              Dated: June 27, 2019.
     Counsel for Plaintiff
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRANS UNION’S
     MOTION TO DISMISS [FIRST REQUEST] - 2
 1   CLARK HILL PLLC                             SNELL & WILMER LLP
 2
     /s/ Jeremy J. Thompson                      /s/ Kelly H. Dove
 3   Jeremy J. Thompson, Esq.                    Kelly H. Dove, Esq.
     Nevada Bar No. 12503                        Nevada Bar No. 10569
 4   3800 Howard Hughes Parkway, Suite 500       Kiah D. Beverly-Graham, Esq.
 5
     Las Vegas, NV 89169                         Nevada Bar No. 11916
     Email: jthompson@clarkhill.com              3883 Howard Hughes Parkway, Suite 1100
 6                                               Las Vegas, NV 89169
     Counsel for Defendant                       Email: kdove@swlaw.com
 7   Equifax Information Services LLC            Email: kbeverly@swlaw.com
 8
                                                 Counsel for Defendants
 9                                               Wells Fargo Bank, N.A., sued as Wells Fargo
                                                 Home Mortgage
10   BALLARD SPAHR LLP
11
     /s/ Joel E. Tasca                           .
12   Holly Priest, Esq.
     Nevada Bar No. 13226
13
     Joel E. Tasca, Esq.
14   Nevada Bar No. 14124
     One Summerlin
15   1980 Festival Plaza Drive, Suite 900
     Las Vegas, NV 89135
16
     Email: priesth@ballardspahr.com
17
     Counsel for Defendant
18   Onemain Financial, Inc.
19

20                              ORDER GRANTING
             STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
21                      TRANS UNION’S MOTION TO DISMISS
22

23          IT IS SO ORDERED.

24                                ________________________________________
                                  UNITED STATES DISTRICT JUDGE
25

26                                                   Dated: _______________

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRANS UNION’S
     MOTION TO DISMISS [FIRST REQUEST] - 3
